  Case 3:19-cr-00630-B Document 486 Filed 02/12/21                     Page 1 of 5 PageID 1299



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 UNITED STATES OF AMERICA,                        §
   Plaintiff,                                     §
                                                  §                      CRIMINAL ACTION NO:
 v.                                               §                               3:19-CR-630-B
                                                  §
 JUSTIN DUANE BAKER (04),                         §
 DONALD PAUL BREWER (07),                         §
 JACOB THOMAS DECKER (09),                        §
 STEWART ALBERT ELIZARDO (10),                    §
 ALLEC SHANIA HAMM (13),                          §
 KRISTIAN BRIAN HARGROVE (14),                    §
 ANGELINA LUNA PERALTA (19),                      §
 DARRYL ALAN SIMS (22),                           §
 RIKKI LEE THOMPSON (24),                         §
 ANTONIO VALLE (25),                              §
   Defendants.                                    §


                            FOURTH AMENDED PRETRIAL ORDER

        The Court finds that in the interest of justice, this case shall be tried together with all co-

defendants, pursuant to 18 U.S.C. § 3161(h)(6), and therefore, the reasonable period of delay

resulting from resetting the deadlines and hearings in this case based on the appearance of the newly-

apprehended defendant shall be excluded in computing the time within which the trial of this cause

must commence under 18 U.S.C. § 3161 as to the defendants who were previously set for trial under

this Court’s Third Amended Pretrial Order (doc. 445). Accordingly, the pretrial deadlines and

hearings in this case are reset as follows:

        1.      This case is set for trial on April 5, 2021, at 9:00 AM. Counsel and the parties shall

be ready for trial on that date. Any potential scheduling conflicts must be called to the attention of

the Court in writing within ten (10) days of the date of this order.



                                                  1
  Case 3:19-cr-00630-B Document 486 Filed 02/12/21                      Page 2 of 5 PageID 1300



           2.   The parties shall comply with FED. R. CRIM. P. 16.1(a) within 14 days of the

arraignment and request court action, pursuant to FED. R. CRIM. P. 16.1(b), if necessary, after the

discovery conference.

           3.   By February 16, 2021, the government shall, in accordance with Brady v. Maryland,

373 U.S. 83 (1963), provide the defendant with all of the exculpatory evidence it possesses

concerning the defendant.

           4.   The government shall provide the defendant with all Jencks Act material (18 U.S.C.

§ 3500) on the day prior to the testimony of the witness to whom such material relates.

           5.   By March 1, 2021, all pretrial motions by either party shall be filed, and they must

comply with Local Criminal Rule 47.1. See N.D. TexCrim. R 47.1. Discovery motions and motions

for a bill of particulars will be denied in their entirety unless they are limited to the specific matters

actually in dispute, after conference with opposing counsel, as required by Local Criminal Rule

47.1(a).

           6.   By March 8, 2021, the opposing party must file a response to any pretrial motion

filed.

           7.   By March 22, 2021, all pretrial materials shall be filed. Specifically, by this date:

                       a. A list of witnesses shall be filed by each party, which:
                divides the persons listed into groups of “probable witnesses,”
                “possible witnesses,” “experts” and “record custodians;” states the
                name and address of each witness; and contains a brief narrative
                summary of the testimony to be covered by each witness.
                (Modification of Local Criminal Rule 16.1(b)).

                        b. A list of exhibits to be offered at trial shall be filed by each
                party. In addition, each party shall number the listed exhibits with
                gummed labels (which the parties must provide themselves); shall
                exchange a complete set of marked exhibits with opposing counsel;

                                                    2
    Case 3:19-cr-00630-B Document 486 Filed 02/12/21                     Page 3 of 5 PageID 1301



                and shall deliver to the Court’s chambers one hard copy and one
                digital copy of the marked exhibits (except large or voluminous items
                that cannot be easily reproduced). (Modification of Local Criminal
                Rule 16.1(a)).

                        c. On the day the case is set for trial, additional copies of the
                list of witnesses and list of exhibits (as required by Local Criminal
                Rules 16.1(a) and (b)) shall be delivered to the court reporter by each
                party.

                        d. Motions in Limine, which must be limited to matters
                actually in dispute, shall be filed. Responses to motions in limine are
                due no later than three days prior to the pretrial conference.

                       e. Requested jury instructions (annotated) 1 and any
                proposed voir dire questions which the Court is requested to ask
                during its examination of the jury panel shall be filed by each party.
                (Modification of Local Criminal Rule 30.1).

                       f. A written statement covering these matters shall be filed by
                each party: (i) the estimated length of trial; (ii) the status of any plea
                bargaining negotiations; (iii) any scheduling problems which the
                attorneys, parties or witnesses have during the trial docket; and (iv)
                any additional matters which would aid the disposition of this case.

                        g. Trial briefs, if any, shall be filed. In the absence of a specific
                order, trial briefs are not required but are welcomed. They should
                concentrate on Fifth Circuit and Supreme Court authority on the
                issues the parties anticipate will arise at trial.

NOTE: Deadlines set in this order are dates for filing or delivery of pretrial materials, not mailing

dates.




1 “Annotated” means that each proposed instruction shall be accompanied by citation to statutory or case
authority and/or pattern instructions. It is not sufficient to submit a proposed instruction without citation
to supporting authority. Because Fifth Circuit and Supreme Court cases are the only precedent binding on
this court, the parties should – to the extent possible – rely on these sources (and/or Fifth Circuit pattern
instructions) in proposing jury instructions.


                                                     3
  Case 3:19-cr-00630-B Document 486 Filed 02/12/21                   Page 4 of 5 PageID 1302



       8. A final pretrial conference in this case is set for April 2, 2021, at 10:00 AM. All pretrial

motions not previously decided will be resolved at that time, and procedures for trial will be

discussed. The defendant shall be present.

       9. SANCTIONS will be imposed if these pretrial requirements are not met. If the

government does not timely file the pretrial materials, the case will be dismissed. Any defendant

who does not timely file the required pretrial materials will not be permitted to present witnesses or

exhibits at trial. Failure to list a witness or an exhibit shall be grounds for exclusion of that

testimony or exhibit. This does not apply to exhibits or testimony offered for impeachment, and the

use of unlisted exhibits or witnesses for rebuttal shall be permitted if the attorneys could not have

reasonably anticipated their need for that evidence.

       10. In multi-defendant cases, any motions to continue the pretrial deadlines and/or trial

setting must include a certificate of conference with the government and the attorneys for all co-

defendants with whom the moving defendant is set for trial.

       11. Questions about this scheduling order or about any other matters related to this case

should be directed to Judge Boyle’s courtroom deputy by calling (214) 753-2740 and then pressing

the option for “criminal cases.” If, the phone goes to voice-mail, please leave a message that includes

the case name and number, as well as your name and number and that of opposing counsel.

Alternatively, you can e-mail the Court regarding your case at Boyle_Criminal@txnd.uscourts.gov.

If you choose to e-mail the Court, include the case name and number, as well as your name and

number. You must copy opposing counsel on your e-mail to the Court. If you do not copy opposing

counsel, you will not receive a response to your e-mail.




                                                  4
Case 3:19-cr-00630-B Document 486 Filed 02/12/21   Page 5 of 5 PageID 1303



    SO ORDERED.

    Signed this February 12, 2021.




                                     JANE J. BOYLE
                                     UNITED STATES DISTRICT JUDGE




                                       5
